                                                                       https://www.facebook.com/Tuckerman-Babcock-…
Tuckerman Babcock, Former Chair - Alaska Republican Party -
Posts | Facebook

   Web Clip



                                                                                                                      Email




Tuckerman
Babcock, Former
Chair - Alaska
Republican Party
 Home
 Posts                             Tuckerman Babcock, Former Chair - Alaska Republican
 Videos                            Party
                                   July 23 at 6:43 PM ·                                               Visitor Posts
 Photos                     https://townhall.com/…/hunter-bidens-art-profession-is-obvi…
 About                                                                                                           Joel Dav
                                                                                                                 January
 Community


                                                                                                                 Joel Dav
                                                                                                                 January



                            TOWNHALL.COM
                            The Biden Money Laundering Scheme                                                    Joel Dav
                                                                                                                 January
                            Despite making upwards of $80,000 per month working for corrupt …
               Case
              EXH 22 -3:19-cv-00025-JWS       Document
                      Opposition to Motion Summary      71-3& Cross-
                                                   Judgment    FiledMotion
                                                                     07/30/21    Page 1Judgment
                                                                           for Summary   of 16
                                                 Page 1 of 16
                    2                                                         1 Share
                               Like              Comment                  Share

                        Tuckerman Babcock, Former Chair - Alaska Republican             English (US) · Españ
                        Party                                                           Português (Brasil) ·
                        27 mins ·                                                       Privacy · Terms · Ad
                                                                                        Cookies · More
                                                                                        Facebook © 2021




               Christa Wagner McMaster‎ Alaskans Against Lisa Murkowski
               1 hr
               Spread the word….Kelly's in Juneau this Sunday!
                1
                               Like              Comment                  Share

                        Tuckerman Babcock, Former Chair - Alaska Republican
                        Party
                        34 mins ·




 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 2Judgment
                                                             for Summary   of 16
                                   Page 2 of 16
               Breitbart
               Yesterday at 6:49 AM
                            Like                Comment                   Share

                    Tuckerman Babcock, Former Chair - Alaska Republican
                    Party
                    36 mins ·
                    AIPAC
                    Paid for by AIPAC
               This week, Ben & Jerry’s joined the BDS (Boycotts, Divestments, and
               Sanctions) Movement, an anti-Israel hate campaign, by announcing
               they will be shutting down stores and boycotting certain Israelis.




 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 3Judgment
                                                             for Summary   of 16
                                   Page 3 of 16
                 Reject Anti-Israel Discrimination!
                 Join us today


                                                                        1 Comment
                               Like              Comment               Share
              Most Relevant
                     Lloyd Ward Sh* t product anyways
                     Boycott
                     29m
                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     2 hrs ·
              Understandable.
              Now on with the race for US Senate!




              MUSTREADALASKA.COM
              License to fish: Kelly Tshibaka participated in charitable fishing
              classic in 2019 - Must Read Alaska
                               Like              Comment               Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     9 hrs ·
                                      MUSTREADALASKA.COM
                                      Suzanne Downing: Are Americans
                                      actually hoping our women's soccer team
                                      will lose? - Must Read Alaska
                                      Must Read Alaska is news you can trust.
                                      Publisher Suzanne Downing founded MRAK in…
 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 4Judgment
                                                             for Summary   of 16
                                   Page 4 of 16
                    5
                               Like              Comment                   Share

                        Tuckerman Babcock, Former Chair - Alaska Republican
                        Party
                        Yesterday at 8:23 AM ·




              POLICETRIBUNE.COM
              Philadelphia Now Has Highest Murder Rate In The Country
              Among Large Cities - The Police Tribune
                1
                               Like              Comment                   Share

                        Tuckerman Babcock, Former Chair - Alaska Republican
                        Party
                        Yesterday at 7:29 AM ·
              The modern Left in America. Embraced by the National Democrats….




              THEPOSTMILLENNIAL.COM
              Antifa celebrates after Washington state police officer shot in
              the head and killed
                               Like              Comment                   Share

 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment         i
                                                 FiledMotion
                                                       07/30/21        i
                                                                   Page 5Judgment
                                                             for Summary   of 16
                                   Page 5 of 16
                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     Yesterday at 7:27 AM ·




               Senator Dan Sullivan
               July 24 at 1:35 PM
               On the fourth Saturday in July, we honor the late Senator Ted Stevens, a man who
               stands in a league of his own in terms of dedication and contribution to the st...
               See More

                5                                                                        1 Share
                            Like                      Comment                       Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                      Yesterday at 7:07 AM ·
                        Kelly for Alaska
                        July 24 at 1:22 PM
               As an intern during college for Senator Stevens, he had me staff his
               Appropriations Committee and encouraged me to go to law school, setting me
               up for the rest ...
               See More

                6
                            Like                      Comment                       Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     Yesterday at 7:06 AM ·
 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 6Judgment
                                                             for Summary   of 16
                                   Page 6 of 16
                              y
                        James Squyres shared a post to the group: HAC & SAC | Alaska.
                        July 24 at 10:26 PM




                 Alaska Policy Forum
                 July 23 at 10:56 AM
                 Alaska politicians shouldn't be able to shift spending from one fund to
                 another, and claim that the budget has been cut. Yet, that's what has
                 happened. Our full report: https://alaskapolicyforum.org/…/debunking-the-
                 myth-of-alas…/

                            Like                     Comment                      Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 24 at 10:41 PM ·
              https://fee.org/…/even-the-new-york-times-just-admitted-th…/




              FEE.ORG
              Even the NYT Just Admitted the CDC May Be Broken Beyond
              Repair | Saul Zimet
                   10                                                    1 Comment 2 Shares

 Case
                            Like                     Comment                      Share
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 7Judgment
                                                             for Summary   of 16
                                   Page 7 of 16
                            Like                   Comment               Share
              Most Relevant
                     Will Reiner NYT like they have a valued opinion?
                     CDC is funded by who?
                     1d
                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 24 at 10:59 AM ·
              https://news.emory.edu/…/covid_survivors_resista…/index.html




              NEWS.EMORY.EDU
              COVID-19 survivors may possess wide-ranging resistance to
              the disease
                 4                                                           1 Share
                            Like                   Comment               Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 24 at 10:56 AM ·
              https://www.google.com/…/Swedish-study-reveals-how-long-imm…




              NEWS-MEDICAL.NET
              Swedish study reveals how long immunity lasts after mild
              COVID
 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 8Judgment
                                                             for Summary   of 16
                                   Page 8 of 16
                 2
                             Like                     Comment                        Share

                      Tuckerman Babcock, Former Chair - Alaska Republican
                      Party
                      July 24 at 8:56 AM ·




              556,777 Views
                Tucker Carlson Tonight
                July 23 at 5:36 PM
                The NSA now admits that it "unmasked" Tucker's identity after an intelligence
                intercept. Plus: the tyrants at Facebook confirm that they have been censoring
                this show.
                             Like                     Comment                        Share

                      Tuckerman Babcock, Former Chair - Alaska Republican
                      Party
                      July 24 at 6:54 AM ·




 Case
EXH 22 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-3& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 9Judgment
                                                             for Summary   of 16
                                   Page 9 of 16
                Horace Honeycutt‎ Alaskans Against Lisa Murkowski
                July 22 at 9:09 PM
                Hey Alaskans. Come join us in Palmer for a meet and greet with Kelly Tshibaka on
                August 10 at 6:30pm. Please RSVP.
                 5
                                Like                  Comment                       Share

                         Tuckerman Babcock, Former Chair - Alaska Republican
                         Party
                         July 23 at 9:57 PM ·
              When Democrats abuse power…Berkowitz, Dunbar and Constant and
              their lefty bedfellows…ripping off taxpayers once again.




              MUSTREADALASKA.COM
              Anchorage's deep state: New equity officer can't be let go
              without OK from Assembly - Must Read Alaska
                     2
                                Like                  Comment                       Share

                         Tuckerman Babcock, Former Chair - Alaska Republican
                         Party
                         July 23 at 7:06 PM ·
              A good and decent man.


 Case
EXH 22 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-3& Cross-
                                      Judgment    Filed 07/30/21    Page 10
                                                        Motion for Summary   of 16
                                                                           Judgment
                                    Page 10 of 16
               MUSTREADALASKA.COM
               Vice President Pence slips quietly in and out of Alaska to
               support wounded warriors - Must Read Alaska
                  11                                             1 Comment 1 Share
                              Like                  Comment             Share
               Most Relevant
                      Brandon Erickson Agreed!
                       2d
                       Tuckerman Babcock, Former Chair - Alaska Republican
                       Party
                       July 23 at 4:03 PM ·




                 Lieutenant Governor Kevin Meyer
 Case
EXH
                 July 23 at 11:46 AM Document
    22 3:19-cv-00025-JWS
       - Opposition to Motion Summary            71-3& Cross-
                                           Judgment    Filed 07/30/21     Page 11
                                                              Motion for Summary   of 16
                                                                                 Judgment
                                          Page 11 of 16
                July 23 at 11:46 AM
                  3
                             Like                     Comment                      Share

                      Tuckerman Babcock, Former Chair - Alaska Republican
                      Party
                      July 22 at 6:10 PM ·
               Ha!




                The Babylon Bee
                July 21 at 12:10 PM
                "We totally could have beaten Sweden but we decided as a team that no goals will
                be scored until complete equality has been achieved in America. Also, we demand
                a hefty raise."
                       18                                                         5 Comments
                             Like                     Comment                      Share
               Most Relevant
                      Orvic Espino They're doing a great job so far!
                      3d                                             1
               View 3 more comments
                      Tuckerman Babcock, Former Chair - Alaska Republican
 Case
EXH
                      Party Document
    22 3:19-cv-00025-JWS
       - Opposition to Motion Summary       71-3& Cross-
                                      Judgment     Filed 07/30/21      Page 12
                                                           Motion for Summary   of 16
                                                                              Judgment
                                         Page 12 of 16
                      Party
                      July 22 at 1:07 PM ·




                                         Resume Video
                                         Donate Now
                                         secure.americafirstpolicy...




              SECURE.AMERICAFIRSTPOLICY.COM
              NOT AFFILIATED WITH FACEBOOK                                       Donate Now
              Support Pres. Trump’s Lawsuit
              2,104,386 Views
                America First Policy Institute
                Paid for by America First Policy Institute
                Big Tech silenced us, but President Trump will NOT go down without a FIGHT!
                Donate NOW to support the fight against Big Tech >>>
                 1
                              Like                   Comment                       Share

                      Tuckerman Babcock, Former Chair - Alaska Republican
                      Party
                      July 22 at 8:04 AM ·
              More on the government’s shifting goalposts:
              In January 2021 the NIH was hoping vaccines would be as good as
              natural immunity….
              https://www.nih.gov/…/lasting-immunity-found-after-recovery…



 Case
EXH 22 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-3& Cross-
                                      Judgment    Filed 07/30/21    Page 13
                                                        Motion for Summary   of 16
                                                                           Judgment
                                    Page 13 of 16
              NIH.GOV
              Lasting immunity found after recovery from COVID-19
              The immune systems of more than 95% of people who recovered from …
                 4
                             Like                   Comment                      Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 21 at 11:23 PM ·




                          the minority party’s picks for
                        the select committee on January
                                                                                -25:05
              716,225 Views
                Breitbart was live.
                July 21 at 11:00 AM
                BREAKING: Kevin McCarthy holding press conference on "Pelosi's Abuse of
                Power" ...
                 4
                             Like                   Comment                      Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 21 at 11:18 PM ·
                     Elise Stefanik
                     Paid for by ELISE FOR CONGRESS
                As House GOP Conference Chair, my TOP priority is taking back the
                House Majority this election cycle. We only need to FLIP 5 MORE
 Case
EXH 22 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-3& Cross-
                                      Judgment    Filed 07/30/21    Page 14
                                                        Motion for Summary   of 16
                                                                           Judgment
                                    Page 14 of 16
                SEATS to finally fire Nancy Pe...
                See More




                WINRED.ELISEFORCONGRESS.COM
                NOT AFFILIATED WITH FACEBOOK
                RED WAVE! Donate now >>                                Donate Now
                Rush your support >>
                            Like                    Comment               Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 21 at 11:17 PM ·
              Good point.
                                         MUSTREADALASKA.COM
                                         Why in the world do librarians need to
                                         have master's degrees in library science?
                                         - Must Read Alaska
                                         Must Read Alaska is news you can trust.
                                         Publisher Suzanne Downing founded MRAK in…
                            Like                    Comment               Share

                     Tuckerman Babcock, Former Chair - Alaska Republican
                     Party
                     July 21 at 10:58 AM ·
              I ordered mine! Kelly Tshibaka for US Senate!




 Case
EXH 22 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-3& Cross-
                                      Judgment    Filed 07/30/21    Page 15
                                                        Motion for Summary   of 16
                                                                           Judgment
                                    Page 15 of 16
             SECURE.WINRED.COM
             SHOP NOW >>>
             Team Kelly Store is LIVE!
                           Like                  Comment                    Share

                    Tuckerman Babcock, Former Chair - Alaska Republican
                    Party
                    July 21 at 10:45 AM ·




             THEHILL.COM
             Almost 9 in 10 voters worried about 'rising cost of living': poll
             Nearly 9 in 10 voters say they are concerned about the rising cost of …
                1
                           Like                  Comment                    Share
                                            See More




 Case
EXH 22 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-3& Cross-
                                      Judgment    Filed 07/30/21    Page 16
                                                        Motion for Summary   of 16
                                                                           Judgment
                                    Page 16 of 16
